By the Court:
The injunction granted by the County Judge in the first instance upon the complaint was dissolved by the District Court upon the coming in of the answers of the defendants, which denied in detail the allegations of the complaint. *186From the order dissolving the injunction the plaintiffs appeal. The dissolution or continuance of the injunction in the face of the answers filed was largely a matter of discretion in the Court below at the hearing, and upon looldng into the pleadings we cannot, under the recognized rule applicable to such cases, disturb the order. We are urged to consider the result of the litigation lately had here in. the case of Castro v. Tennant, as furnishing a reason why the order dissolving the injunction in this case should be reversed now. But the only question which we can determine is as to whether, upon the record before it, the Court below committed an error which ought to be corrected here under the rules governing proceedings upon appeal, and we are not at liberty to interpolate into the record any matter which did not form an element in the case, as it was presented below.
Order affirmed.